Filing # 126553747 b-Filed 05/1 172021 10:50:38 AN 7/27 Page * of S Pagel °

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
IN AND FOR SARASOTA COUNTY, FLORIDA

JANE DOE,

Plaintiff, Case No.: 2021-CA-1704

Vv.

NEW COLLEGE OF FLORIDA, a
Public University and Member of the
State University System;

and NEW COLLEGE OF FLORIDA
BOARD OF TRUSTEES, a Florida
Public Entity,

Defendants.
/

DEFENDANTS’ MOTION TO DISMISS, OR ALTERNATIVELY,
MOTION FOR MORE DEFINITE STATEMENT

COMES NOW the Defendants, NEW COLLEGE OF FLORIDA, a Public University and
Member of the State University System (hereinafter “NCF”) and NEW COLLEGE OF FLORIDA
BOARD OF TRUSTEES, a Florida Public Entity (hereinafter “NCBT”) by and through
undersigned counsel, pursuant to Fla. R. Civ. Pro. 1.140(b)(4), and hereby Move to Dismiss the
above-styled Complaint or, in the alternative, Motion for More Definite Statement, and as grounds
state as follows:

1. The Plaintiff has not complied with the pre-suit notice requirements of Fla. Stat. §
768.28(6). Specifically, as evidenced in the attached Exhibit A to the Complaint, the
Plaintiff fails to include the claimants date, place of birth, and social security number, or
any other identifying information as required by Fla. Stat. §768.28(6)(c). Defendants are
unable to proceed with answering the Complaint, or admitting or denying any allegations,

without sufficient information.
Case 8:21-cv-01245 Document 2 Filed 05/21/21 Page 2 of 3 PagelD 4

_ As such, Plaintiff's Complaint should be dismissed.

_ In the alternative, as Plaintiffs complaint fails to provide any information to identify the
claimant in this case, and/or the claimants date, place of birth, and/or even a part of
Plaintiff's social security number, the Defendants and their counsel are unable to either
admit or deny any of the allegations therein.

. Accordingly, Defendants requests Plaintiff's counsel to file a More Definite Statement
providing sufficient and more adequate information to Defendants so that they may

proceed with answering Plaintiffs Complaint.

MANDELBAUM, FITZSIMMONS, HEWITT
& CAIN, P.A.

/s/ Samuel R. Mandelbaum, Esq.

 

SAMUEL R. MANDELBAUM, ESQ. FBN 270806
JOHN D. ARNETT, ESQ. FBN 1023233

Post Office Box 3373

Tampa, Florida 33601

Telephone: (813) 221-0200

Fax: (813) 221-8558

Primary Service Email: srm@manfitzlaw.com
Secondary Service Emails: eservice@manfitzlaw.com
Attorney for Defendants New College and its Trustees
Case 8:21-cv-01245 Document 2 Filed 05/21/21 Page 3 of 3 PagelD 5

CERTIFICATE OF SERVICE
1 HEREBY CERTIFY that a true and correct copy of the foregoing has been filed online
using the Florida E-Filing Portal as mandated by Fla. R. of J. Admin 2.5 16(b)(1) with copies being
furnished by email to: Damian B. Mallard, Esq. and Elizete D. Velado, Esq,, Mallard Law Firm,
PA. (damian@mallardlawfirm.com; elizete@mallardlawfirm.com; and

susan(@mallardlawfirm.com) on this__11 day of May, 2021.

/s/ Samuel R. Mandelbaum, Esq.

 

ATTORNEY
